Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 1 of 10 PageID #: 1




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


 VICTOR MENENDEZ,                          §
                                           §
                         Plaintiff,        §         Case No. 4:21-cv-00451
                                           §
                                           §
 vs.                                       §
                                           §
 HUNTER DOUGLAS, INC.; UNITED              §
 STATES PATENT AND TRADEMARK §
 OFFICE; and DREW HIRSHFELD,               §
 Commissioner for Patents of United States §
                                           §
 Patent and Trademark Office,              §
                                           §
                            Defendants.    §


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF, AND
                     FEDERAL MANDAMUS

        Plaintiff, VICTOR MENENDEZ (the “Plaintiff”), respectfully alleges as follows

 in support of this Complaint for declaratory judgment, temporary restraining order,

 preliminary and permanent injunction, and federal mandamus against defendants

 HUNTER DOUGLAS, INC. (“Hunter Douglas”), UNITED STATES PATENT AND

 TRADEMARK OFFICE (“USPTO”), and DREW HIRSHFELD, in his capacity as

 Commissioner for Patents of United States Patent and Trademark Office (the

 “Commissioner) (collectively “Defendants”):




                                             1
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 2 of 10 PageID #: 2




                                           I.
                                     INTRODUCTION

        1.      This Complaint seeks declaratory relief, injunctive relief, and mandamus

 against Defendants to prevent defendant Hunter Douglas from obtaining a patent on a

 product invented by Plaintiff. Hunter Douglas’ patent application is based upon a

 fraudulent assignment of Plaintiff’s rights as the inventor. Though the assignment

 purports to contain Plaintiff’s signature, the signature is a forgery and Hunter Douglas’

 application is a fraud perpetrated on the Plaintiff and the United States of America.

                                           II.
                                      THE PARTIES

        2.      Plaintiff is an individual citizen of the State of Texas and resides in the

 City of Carrollton, County of Denton, State of Texas.

        3.      Defendant Hunter Douglas is a foreign corporation, incorporated under the

 laws of the Netherlands with a principal place of business in the city of Rotterdam, the

 Netherlands. Hunter Douglas is a multi-national company which does business

 throughout the United States, including in this District. The business Hunter Douglas

 conducts in this District is systematic and continuous. Hunter Douglas’ principal place of

 business in the United States is located in the State of New York.

        4.      Defendant USPTO is an agency of the United States of America. The

 USPTO resides in the District of Columbia and/or the city of Alexandria, State of

 Virginia.



                                               2
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 3 of 10 PageID #: 3




         5.      Defendant Drew Hirshfeld is the commissioner of patents for the USPTO,

 and an officer or employee of an agency of the United States. The Commissioner is sued

 only in his official capacity in the nature of mandamus to compel him to perform a duty

 owed to Plaintiff.

                                          III.
                                JURISDICTION AND VENUE

         6.      Subject matter jurisdiction over the claims against the Commissioner and

 the USPTO arises out of 28 U.S.C. § 1361, as this is an action to compel an officer or

 employee of the United States or an agency thereof to perform an official duty.

         7.      Venue for the claims against the Commissioner and the USPTO is based

 on the provisions of 28 U.S.C. § 1391(e)(1)(C). Venue is proper in this judicial district

 since Plaintiff resides in this judicial district.

         8.      Subject matter jurisdiction over the claims against Hunter Douglas arises

 out of diversity of citizenship as set forth in 28 U.S.C. § 1332. Diversity is present

 because Plaintiff is a citizen of the State of Texas, and Hunter Douglas is a citizen of the

 Netherlands and the State of New York. The amount in controversy with respect to the

 patent rights affected by the fraudulent assignment far exceeds $75,000.

         9.      Venue for the claims against Hunter Douglas is based on the provisions of

 28 U.S.C. § 1391(e)(1)(C) which allows for the joinder of additional parties in a federal

 mandamus case. Venue is also proper in this judicial district under 28 U.S.C. §

 1391(b)(2) and (b)(3) because a substantial part of the events and/or omissions giving rise


                                                  3
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 4 of 10 PageID #: 4




 to Plaintiff’s claims occurred in this judicial district and Hunter Douglas is subject to

 personal jurisdiction by the court in this district.

                                      IV.
                             BACKGROUND ALLEGATIONS

 A.      The Relationship Between Plaintiff and Hunter Douglas

         10.     For at least twenty-five years, Plaintiff has been involved in the

 indoor/outdoor blinds, indoor/outdoor lighting, and related accessories industry. Indeed,

 from 2004 to 2017, Plaintiff owned his own company that manufactured, marketed, and

 sold such products. As explained earlier, Hunter Douglas is a multi-national company

 engaged in the same industry.

         11.     In or around the fall of 2013, Plaintiff invented a product called: Hem Bar

 for Use with Architectural Structure Covering (the “Hem Bar”). Essentially, a hem bar is

 the bottom edge of a roller shade or other type of outdoor/indoor covering. Plaintiff’s

 Hem Bar includes a weather strip and access for weight bearing instruments; both

 maintain the stability and utility of the shades—especially in inclement weather.

         12.     In or about February of 2017, Plaintiff sold certain assets of his company

 to a subsidiary of Hunter Douglas. At the same time, Plaintiff also became an employee

 of that Hunter Douglas subsidiary. The asset purchase agreement made no mention of the

 Hem Bar invention and under the employment agreement, Plaintiff retained ownership of

 all inventions prior to employment at the Hunter Douglas subsidiary.

         13.     Whether the right to patent the Hem Bar invented by Plaintiff belongs to


                                                 4
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 5 of 10 PageID #: 5




 Plaintiff or Hunter Douglas is a dispute to be determined by the Court. In this regard,

 Plaintiff alleges that Hunter Douglas has no right to obtain a patent for the Hem Bar; only

 the Plaintiff has such a right.

 B.      The Fraudulent Patent Application

         14.     On April 10, 2019, Hunter Douglas filed an application for a patent of the

 Hem Bar invented by Plaintiff with the USPTO, bearing application number 16/380006.

         15.     The Hunter Douglas Patent Application states that Plaintiff invented the

 Hem Bar but assigned the patent rights to Hunter Douglas.

         16.     The Hunter Douglas Patent Application is a fraud upon the USPTO and

 upon Plaintiff. Specifically, the Patent Application is a fraud because Plaintiff’s

 purported signature on the assignment of patent rights documentation is a forgery.

 Attached hereto as Exhibit 1 is a true and correct copy of the opinion of Plaintiff’s

 retained handwriting expert that the purported signature of Plaintiff on the patent

 assignment document is a forgery.

         17.     Hunter Douglas now threatens to process the fraudulent patent application

 to issuance of a patent for the Hem Bar invented by Plaintiff and without Plaintiff ever

 assigning his rights.

         18.     The USPTO now threatens to issue a patent based upon the fraudulent

 patent application submitted by Hunter Douglas in violation of Plaintiff’s rights as

 inventor.

 ///

                                               5
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 6 of 10 PageID #: 6




                               V.
   FIRST CLAIM FOR RELIEF AGAINST DEFENDANT HUNTER DOUGLAS
                    FOR DECLARATORY RELIEF


         19.     Plaintiff realleges paragraphs 1 through 18 of this Complaint as if fully set

 forth below.

         20.     Plaintiff is the sole inventor and owner of the right to patent the Hem Bar

 and has never assigned his patent rights to anyone.

         21.     By submitting a fraudulent patent application based upon an assignment

 with Plaintiff’s forged signature, Hunter Douglas has committed a fraud upon Plaintiff,

 stolen Plaintiff’s identity, committed a fraud upon the USPTO, and threatens to convert

 and steal Plaintiff’s right to patent the Hem Bar. On the other hand, Hunter Douglas

 contends that Plaintiff’s signature on the assignment of patent rights is genuine.

         22.     Plaintiff’s allegations in this Complaint give rise to an actual, present, and

 justiciable controversy between Plaintiff and Hunter Douglas concerning Plaintiff’s right

 to patent the Hem Bar and lack of assignment thereof.

         23.     Accordingly, Plaintiff requests that the Court issue a declaratory judgment

 that Plaintiff’s purported assignment of his right to patent the Hem Bar to Hunter Douglas

 is a forgery.

                              VI.
  SECOND CLAIM FOR RELIEF AGAINST DEFENDANT HUNTER DOUGLAS
     FOR A TEMPORARY RESTRAINING ORDER, PRELIMINARY AND
                    PERMANENT INJUNCTION

         24.     Plaintiff realleges paragraphs 1 through 18, and 20 through 23 of this

                                               6
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 7 of 10 PageID #: 7




 Complaint as if fully set forth below.

        25.     Plaintiff is the sole owner of the right to patent the Hem Bar because

 Plaintiff is the sole inventor of this particular Hem Bar, and Plaintiff has taken all

 reasonable steps to keep this particular Hem Bar novel and secret, and Plaintiff has not

 assigned the patent rights to any person or entity. In addition, this particular Hem Bar

 satisfies the remaining conditions for patentability. This particular Hem Bar is a new

 product or process that is not publicly known, the Hem Bar is not obvious to a skilled

 person, the Hem Bar has a specific, unique, and credible use and has not been used

 previously.

        26.     By submitting a fraudulent patent application based upon an assignment

 with Plaintiff’s forged signature, Hunter Douglas has committed a fraud upon Plaintiff,

 stolen Plaintiff’s identity, committed a fraud upon the USPTO, and threatens to convert

 and steal Plaintiff’s right to patent the Hem Bar.

        27.     Plaintiff will suffer irreparable harm if Hunter Douglas processes the

 fraudulent Hem Bar application to completion, and Plaintiff’s remedies at law are

 inadequate as a remedy because Plaintiff’s invention and patent rights are unique and

 monetary damages are insufficient to right the wrong created by the fraudulent patent

 application.

        28.     Accordingly, Plaintiff requests that the Court issue a temporary restraining

 order and preliminary injunction and permanent injunction restricting Hunter Douglas

 from further processing the fraudulent patent application and issuing a permanent

                                               7
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 8 of 10 PageID #: 8




 injunction after that to the same effect.

                              VII.
    THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS USPTO AND ITS
                 COMMISSIONER FOR MANDAMUS

        29.     Plaintiff realleges all of the allegations in paragraphs 1 through 18, 20

 through 23, and 25 through 28 of this Complaint as if fully set forth below.

        30.     Without Court intervention, the USPTO and its Commissioner threaten to

 issue a patent for the Hem Bar to Hunter Douglas based upon Hunter Douglas’ fraudulent

 patent application.

        31.     The USPTO and its Commissioner owe a duty to Plaintiff as inventor not

 to issue a patent to Hunter Douglas for the Hem Bar because the patent application is

 fraudulent. Plaintiff is the sole inventor of the Hem Bar and has never assigned his patent

 rights to anyone.

        32.     Should the USPTO and its Commissioner issue the Hem Bar’s patent to

 Hunter Douglas, Plaintiff will suffer irreparable harm and Plaintiff’s remedies at law are

 inadequate. The patent of the Hem Bar is a unique right covering Plaintiff’s invention,

 and issuing a patent to Hunter Douglas will destroy market identity as Plaintiff’s

 invention and lead to additional infringement litigation. Moreover, Hunter Douglas by

 filing the fraudulent application has destroyed the secrecy of Plaintiff’s invention which

 can never be reversed in a suit for monetary damages.

        33.     Accordingly, Plaintiff requests that the Court issue a writ of mandamus

 ordering the USPTO and its Commissioner to cease processing of the Hunter Douglas

                                              8
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 9 of 10 PageID #: 9




 fraudulent patent application and to substitute Plaintiff as the patent applicant, and once

 Plaintiff is so substituted continue to process the application as amended.

                                  PRAYER FOR RELIEF

        Accordingly, Plaintiff prays for equitable relief as follows:

        A.      On the First Claim for Relief against Hunter Douglas, for declaratory

 judgment that Plaintiff’s purported assignment of his right to patent the Hem Bar to

 Hunter Douglas is fraudulent and void ab initio, and that Plaintiff alone has the right to

 patent the Hem Bar;

        B.      On the Second Claim for Relief against Hunter Douglas, for temporary

 restraining order, and preliminary and permanent injunction restricting Hunter Douglas

 from taking any steps to process the fraudulent patent application of the Hem Bar to

 completion;

        C.      On the Third Claim for Relief against the USPTO and the Commissioner,

 for mandamus ordering the USPTO and the Commissioner cease processing of the

 fraudulent patent application, and to substitute Plaintiff as the applicant and to resume

 processing of the application after such amendment; and

 ///

 ///

 ///




                                               9
Case 4:21-cv-00451-ALM Document 1 Filed 06/15/21 Page 10 of 10 PageID #: 10




         D.     On all Claims against all Defendants, for such other equitable relief as the

  Court deems just and proper.



  DATED: June 15, 2021                 Respectfully submitted,
                                       KHOURI LAW FIRM


                                       By:    /s/ Michael J. Khouri
                                              MICHAEL J. KHOURI
                                              Texas Bar No. 24073809
                                              California Bar No. 97654
                                              8150 N. Central Expressway, 10th Floor
                                              Dallas, Texas 75206
                                              Phone: (949) 336-2433
                                              Facsimile: (949) 387-0044
                                              Email: mkhouri@khourilaw.com
                                              Attorneys for Plaintiff,
                                              VICTOR MENENDEZ




                                             10
